            Case 2:20-cv-00660-MAK Document 12 Filed 05/15/20 Page 1 of 1




                      IN THE UNITED STATES DISTRICT COURT
                   FOR THE EASTERN DISTRICT OF PENNSYLVANIA

 AYESHAH LACY, et al.                           : CIVIL ACTION
                                                :
                      v.                        : NO. 20-660
                                                :
 BANK OF AMERICA, et al.                        :


                                            ORDER

       AND NOW, this 15th day of May 2020, following our Order granting Plaintiffs leave to

proceed in forma pauperis (ECF Doc. No. 9) consistent with our obligations under 28 U.S.C. §

1915(e)(2)(B)(ii), having now carefully reviewed the pro se Complaint (ECF Doc. No. 2), and

finding they fail to state a claim within our jurisdiction but granting them leave to timely allege

certain claims through an amended Complaint, and for reasons in the accompanying

Memorandum, it is ORDERED:

       1.       We dismiss the Plaintiffs’ plead claims with prejudice;

       2.       We grant the Plaintiffs leave to file an amended Complaint on or before May 27,

2020 if they can do so consistent with the Law and their good faith obligations under Rule 11;

       3.       The Clerk of Court shall not issue summons until further Order; and,

       4.       Defendant shall serve this Order and accompanying Memorandum by first class

mail upon the Plaintiffs today and file a certificate of service confirming compliance no later than

May 18, 2020.



                                                     ______________________
                                                     KEARNEY, J.
